Citation Nr: 0400329	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served in the military under honorable conditions 
from May 1954 to December 1957 and under other than honorable 
conditions from January 1958 to November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) in which the RO denied the veteran's claim for an 
increased (compensable) evaluation for bilateral pterygium.

The veteran failed to appear at a hearing before a Hearing 
Officer at the RO in October 2002.  


FINDING OF FACT

The veteran's service-connected pterygium is manifest by 
corrected visual acuity of 20/40 in the right eye and 20/40 
in the left eye for far vision and 20/80 for both eyes for 
near vision.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.75, 4.76, 
4.76a, 4.84a, Diagnostic Code 6034 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to the historical record, at the time of the 
veteran's enlistment in the service in 1954, he had pterygium 
of both eyes.  His enlistment examination report noted the 
eye disorder; and, his uncorrected distant vision was 
reported to be 20/20 in both eyes.  In a subsequent in-
service medical report of September 1954 questionable 
pterygium of the right eye was noted.  In July 1955 the 
veteran complained that both eyes were bothering him.  He was 
diagnosed with early pterygia of both eyes.  His separation 
examination report in December 1957 indicated bilateral 
pterygia not affecting the corneas.  His uncorrected distant 
vision, at that time, was reported to be 20/20 in both eyes.  
During his second period of service, in May 1958, he 
underwent an excision of the pterygium of the right eye.  

In November 1994 the RO granted service connection for 
bilateral pterygium of the eyes with a zero percent 
evaluation assigned.  By rating decision in March 1995 the RO 
denied the veteran's claim for an increased evaluation for 
his service-connected bilateral pterygium on the basis that 
there was no evidence to show that the veteran had 
experienced a loss of vision secondary to his bilateral 
pterygium.  

In July 2001 the veteran filed a claim for an increased 
(compensable) evaluation for his service-connected disability 
of the eyes.  He was afforded a VA eye examination in 
September 2001.  On examination he reported that "sand" was 
the cause of him having had a surgical procedure to remove 
the sand from his eyes.  He further reported that he had long 
term stinging and burning of the eyes, especially in wind.  
Examination of the right eye revealed corrected near vision 
of 20/80 and far vision of 20/40.  Examination of the left 
eye showed corrected near vision of 20/80 and far vision of 
20/40-.  The visual fields of each eye were examined.  The 
diagnoses were dry eyes related to meibomianitis, beginning 
cataracts and no signs of complications related to 
pterygiums/visually insignificant.  It was noted that the 
veteran's history was questionable pertaining to pterygium 
resection, it was presumed that they were removed.  

By rating decision in October 2001 the RO denied the 
veteran's claim for an increased evaluation for his service-
connected bilateral pterygium.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Id.  This statute 
redefined the obligations of VA with respect to the duty to 
assist claimants, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussions in an 
October 2001 rating decision and May 2002 statement of the 
case (SOC) of the applicable law and reasons for the denial 
of his claim.  He has been informed, therefore, of what the 
evidence needs to show in order for his claim to be granted.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify documents in the file which 
establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, there is an indication in the claims file that 
the Social Security Administration (SSA) has awarded the 
veteran disability benefits.  However, there is no evidence 
that any medical evidence that SSA may have considered 
relevant to the veteran's disability of the eyes, would 
differ from the medical documentation contained in the 
veteran's VA claims folder.  Moreover, the VA's determination 
of a compensable evaluation rests on the veteran's visual 
acuity, which was acquired during the recent VA examination.  
The Board finds, therefore, that SSA documents and evidence 
regarding the veteran's eyes that SSA may have considered are 
not shown to be relevant to the issue currently on appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [VA 
has no duty to obtain evidence if the relevancy of the 
evidence is not shown].  Thus there is no further indication 
in the record, from either the veteran or his representative, 
of any additional relevant records which are available and 
which the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA eye examination in 
September 2001.  Additional examination and opinions are not 
warranted in this case.  

In correspondence from the RO dated in September 2001, the 
veteran was advised of the provisions of the VCAA and of the 
new VA regulations issued pursuant thereto.  The September 
2001 letter advised the veteran of what evidence is necessary 
to establish entitlement, what information or evidence VA 
will obtain for him, what information or evidence the VA 
still needed from him and what he could do to help with his 
claim.  See Quartuccio, supra and Charles, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) held that a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran contends that his bilateral pterygium warrants a 
compensable evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75 (2003).  It is noteworthy that 
eye disorders also may be rated based on contraction of 
visual fields.  38 C.F.R. §§ 4.76, 4.76a (2003).

The veteran's pterygium is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2003), which provides that the disability is rated for loss 
of vision, if any.  Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2003).  

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against 
the claim for a compensable rating using the visual acuity 
impairment table.  As earlier noted, the VA examiner in 
September 2001 reported that there were no signs of 
complications related the veteran's pterygiums.  His 
corrected visual acuity was reported to be 20/40 in the right 
eye and 20/40 in the left eye for far vision.  According to 
the Impairment of Central Visual Acuity table if vision 
(distant) in one eye is 20/40 and the other eye is 20/40, 
then the disability evaluation is assigned at zero percent.  
38 C.F.R. § 4.84a.  

Accordingly, on the evidence, the Board is unable to find a 
basis for entitlement to a compensable evaluation.  While the 
veteran may sincerely believe that his service-connected 
disability warrants a compensable evaluation, the totality of 
the evidence weighs against his claim.  Furthermore, he as a 
layperson and has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Moreover, the VA examination report shows the veteran has dry 
eyes related to meibomianitis and beginning cataracts; but, 
there is no indication that those eye disorders have anything 
to do with his service-connected bilateral pterygium.  The 
Board may not consider manifestations not resulting from 
service-connected disease or injury in evaluating the 
service-connected disability.  38 C.F.R. § 4.14.  
Furthermore, the VA examiner questioned the veteran's history 
pertaining to pterygium resection and presumed the pterygia 
had been removed.  The examiner also examined the visual 
fields for defects.  Significantly, the examiner associated 
no significant visual impairment with the service-connected 
eye disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (only independent medical evidence may be considered 
to support Board findings).  

In summary, the weight of the credible evidence demonstrates 
that the veteran's service-connected bilateral pterygium is 
without complications and is visually insignificant, and 
thus, does not interfere with his vision to a compensable 
degree.  As the veteran's bilateral pterygium is not causing 
a compensable impairment of vision, a noncompensable 
evaluation is warranted.

In addition, the Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that either the 
veteran's service-connected eye disability alone has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for bilateral pterygium.  Thus the benefit- of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased (compensable) evaluation for bilateral pterygium 
is denied.




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



